DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
In response to the species restriction mailed 08/16/2021, Applicants elected species (a) EEACKKFVREN, without traverse.
 According to Applicants, claims that read on the elected species include claims 150-168.
Claims 150-167, and 169-179, and new claims 180-187 are pending for examination.
Double Patenting
The rejection of claims 150-167, and 169-187 on the ground of nonstatutory double patenting over US Applications 17229272, 17229230, 17225866, 17308568, and 17403245, is withdrawn in response to Applicant’s filing of a Terminal Disclaimer 11/15/2022.
Claim Rejections - 35 USC § 112
The rejection of claims 152, 171, and 183 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims filed 11/15/2022.
Claim 188 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 188 recites: The method of claim 167, wherein the cell is selected from a pluripotent stem cell, an induced pluripotent stem cell, and a hematopoietic stem cell.  This claim recites the broad term “pluripotent stem cell,” and also recited the limitation “induced pluripotent stem cell,” which is included within the scope of the term “pluripotent stem cell.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 188 recites the broad recitation pluripotent stem cell, and the claim also recites “induced pluripotent stem cell” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 155 recites the phrase “the amino acid sequence set forth in SEQ ID NO: 181,” this statement is ambiguous since SEQ ID NO: 181 is a nucleic acid sequence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 150-167, and 169-187 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (previously cited) in view of Chen et al. (IDS: 12/12/2022).
As stated in prior Office Actions, Cheng et al. discloses a CRISPR-Cas system comprising both a CRISPR associated protein comprising the amino acid sequence of SEQ ID NO: 318, which comprises then amino acid sequence of SEQ ID NO: 120 of the instant application.  Additionally, the system of Cheng et al. further comprises an RNA guide sequence comprising SEQ ID NO: 327.  SEQ ID NO: 327 is 100% identical to SEQ ID NO: 181 of the instant application. (See page 161, especially claims 56 and 66 of Cheng et al.)
Applicants previously argued (05/09/2022) that Cheng does not disclose a guide RNA comprising a second nucleotide sequence complementary to a target sequence of a target strand (TS) of a double stranded DNA molecule, wherein the double stranded DNA molecule comprises a 5'-NTTN-3' protospacer adjacent motif (PAM) positioned immediately 5' of a non-target strand (NTS) target sequence of the double stranded DNA molecule. However, Chen et al. (IDS:12/12/2022) teaches wherein the guide RNA of a Cas12 disclosed system comprises a stem-loop portion and a spacer portion which binds the target strand of a double strand sequence. The dsDNA target comprises a non-target sequence comprising a PAM motif that is immediately 5’ of a non-target strand.  See the following, Chen et al. Figure 1:


Additionally, Chen et al. teaches where the 5’ end of the spacer is linked to the 3’ end of a stem-loop portion.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have modified the teaches of Cheng et al. to comprise wherein the spacer sequence of their disclosed gRNA is complementary to a target sequence of a dsDNA target strand, wherein the non-target strand comprises a PAM motif immediately 5’ of the non-target sequence.  It would have been obvious to make this modification because Cheng et al. discloses a Crispr/Cas12 system for genomic modification, and Chen et al. also discloses a Cas12 system.  A person of ordinary skill in the art seeking to design gRNA useful in the system of Cheng et al. would have been motivated to design them to possess a sequence complementary to the target sequence, and having all of the common structural features present in their natural environment, in an effort to facilitate editing of the dsDNA target.
The description of Cheng et al., as previously applied to the claims is set forth below:
Chen et al. describes pharmaceutical formulations for delivering the CRISPR-Cas system to cells, including carriers such as liposomes and lipofectin, as an adjuvant, or buffer (reading on claim 166) see the following ¶: [0203] “[I]n another embodiment, the delivery is via liposomes or lipofectin formulations and the like, and can be prepared by methods known to those skilled in the art.”
Regarding claim 151, Cheng et al. discloses wherein the CRISPR-associated protein comprises the amino acid sequence of SEQ ID NO: 318 (See published claims 56-75, page 161).
SEQ ID NO: 318 of Cheng et al. comprises the full-length sequence of SEQ ID NO: 120 recited in the instant claims.  Additionally, regarding claim 152, SEQ ID NO: 120 of Cheng et al. comprises the sequence of “EEACKKFVREN” and does not begin with the amino acid sequence “MIS”.
Regarding claims 153-155, Cheng et al. discloses wherein the guide RNA comprises a sequence of SEQ ID NO: 321-328, see published claim 66.  SEQ ID NO: 139 recited in the instant claims, is 100% identical to SEQ ID NO: 327 of Cheng et al., see the following:
SEQID 139          1 CTTTCAAGACTAATAGATTGCTCCTTACGAGGAGAC 36
                     ||||||||||||||||||||||||||||||||||||
SEQID 327          1 CTTTCAAGACTAATAGATTGCTCCTTACGAGGAGAC 36
SEQ ID NO 327 of Cheng et al. is the reverse complement of SEQ ID NO: 15 recited in the instant claims, see the following:
SEQID  15          1 GTCTCCTCGTAAGGAGCAATCTATTAGTCTTGAAAG 36
         			  ||||||||||||||||||||||||||||||||||||
SEQID 327         36 GTCTCCTCGTAAGGAGCAATCTATTAGTCTTGAAAG 1
Regarding claims 156-162, Cheng et al. describes wherein the disclosed nuclease comprises a polypeptide sequence attached to either the N or C terminal of the protein, see the following embodiments:
[0113] In some embodiments, the CRISPR-associated proteins include at least one (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10) Nuclear Localization Signal (NLS) attached to the N-terminal or C-terminal of the protein. Non-limiting examples of NLSs include an NLS sequence derived from: the NLS of the SV40 virus large T-antigen, having the amino acid sequence PKKKRKV (SEQ ID NO: 300); the NLS from nucleoplasmin (e.g., the nucleoplasmin bipartite NLS with the sequence KRPAATKKAGQAKKKK (SEQ ID NO: 301)).  SEQ ID NO: 300-300 of Cheng et al. are 100% identical to SEQ ID NO: 49-50, respectively, as recited in the instant claims.
Regarding claims 163-164, and 167, Cheng et al. teaches that the CRISPR-Cas system may include donor template, see ¶ [0039] “The term ‘donor template nucleic acid’ as used herein refers to a nucleic acid molecule that can be used by one or more cellular proteins to alter the structure of a target nucleic acid after a CRISPR enzyme described herein has altered a target nucleic acid. In some embodiments, the donor template nucleic acid is a double-stranded nucleic acid. In some embodiments, the donor template nucleic acid is a single-stranded nucleic acid. In some embodiments, the donor template nucleic acid is linear. In some embodiments, the donor template nucleic acid is circular (e.g., a plasmid). In some embodiments, the donor template nucleic acid is an exogenous nucleic acid molecule. In some embodiments, the donor template nucleic acid is an endogenous nucleic acid molecule (e.g., a chromosome).”
Regarding claims 165 and 177-179, Cheng et al. teach that the "CRISPR-Cas system described herein, or components thereof, nucleic acid molecules thereof, or nucleic acid molecules encoding or providing components thereof, can be delivered by various delivery systems such as vectors, e.g., plasmids, viral delivery vectors. The new CRISPR enzymes and/or any of the RNAs (e.g., guide RNAs) can be delivered using suitable vectors, e.g., plasmids or viral vectors, such as adeno-associated viruses (AAV), lentiviruses, adenoviruses, and other viral vectors, or combinations thereof. The proteins and one or more guide RNAs can be packaged into one or more vectors, e.g., plasmids or viral vectors.” (See ¶ [0199]).  Additionally, paragraph discloses the following [0200]: “In some embodiments, the vectors, e.g., plasmids or viral vectors, are delivered to the tissue of interest by, e.g., intramuscular injection, intravenous administration, transdermal administration, intranasal administration, oral administration, or mucosal administration. Such delivery may be either via a single dose, or multiple doses. One skilled in the art understands that the actual dosage to be delivered herein may vary greatly depending upon a variety of factors, such as the vector choices, the target cells, organisms, tissues, the general conditions of the subject to be treated, the degrees of transformation/modification sought, the administration routes, the administration modes, the types of transformation/modification sought, etc.”
Regarding claims 172-175, the CRISPR-Cas system, and compositions thereof, disclosed in Cheng et al. are cells, see ¶ [0030]: “In some embodiments of these methods, the cell is a prokaryotic cell such as an infectious cell or a cell infected with an infectious agent, or a eukaryotic cell such as a mammalian cell. For example, the cell can be a cancer cell. In some embodiments, the cell is a cell infected with a virus, a cell infected with a prion, a fungal cell, a protozoan, or a parasite cell.”
The compositions of Cheng et al. are administered for treating a condition or disease in a subject, see the following ¶: [0031] “In another aspect, the present disclosure relates to methods of treating a condition or disease in a subject in need thereof, e.g., in a human or animal subject. The methods include administering to the subject a Type III-E CRISPR-Cas system described herein, where the spacer sequence is complementary to at least 12 nucleotides of a target nucleic acid associated with the condition or disease; where the Type III-E CRISPR-Cas effector protein associates with the Type III-E RNA guide to form a complex; where the complex binds to a target nucleic acid sequence that is complementary to the at least 12 nucleotides of the spacer sequence; and where upon binding of the complex to the target nucleic acid sequence the Type III-E CRISPR-Cas effector protein cleaves the target nucleic acid, thereby treating the condition or disease in the subject.”
Cheng et al. teach the delivery of the CRISPR-Cas system to eukaryotic cells, including where the cells are cancer cells, and further where the system is delivered in vivo.
Regarding claim 176, Cheng et al. teach the use of lipid containing delivery vehicles, see the following: [0203-0204] “[I]n another embodiment, the delivery is via liposomes or lipofectin formulations and the like, and can be prepared by methods known to those skilled in the art. In some embodiments, the delivery is via nanoparticles or exosomes.
Cheng et al. does not specifically teach that the disclosed CRISPR-Cas system is used in immune cells, T-cells, or hematopoietic stem cells, as recited in claims 169-171 and 174-175.
Zhang et al. teach a CRISPR/Cas system that includes Cas12J, see ¶ [0118].
Zhang et al. further teach that this system is useful for cleaving a target nucleic acid sequence in a variety of cells, see the following: “[I]n some aspects, the cell is a eukaryotic cell, preferably a human cell. In some aspects, the cell is a T cell. In some aspects, the cell is a CAR-T cell. In some aspects, the cell is a stem cell. In some aspects, the cell is a hematopoietic stem cell. In some aspects, the stem cell is a pluripotent stem cell, preferably an induced pluripotent stem cell. In some aspects, the modified cell obtained or obtainable by the method disclosed herein. In some aspect, the disclosure provides a modified human cell obtained or obtainable by the methods herein. In some aspects, the modified cell is a eukaryotic cell, preferably a human cell. In some aspects, the cell is a T cell. In some aspects, the T cell is a CAR-T cell. In some aspects, the cell is a stem cell. In some aspects, the cell is a hematopoietic stem cell. In some aspects, the cell is a pluripotent stem cell, preferably an induced pluripotent stem cell.” (See ¶ [0074]).
It would have been obvious to the person of ordinary skill in the art, at the effective filing date, to modify the teachings of Cheng et al. with the teachings of Zhang et al. in the design of the instant invention.  One of ordinary skill in the art would have been motivated to make this modification since cells of the immune system, including T-cells, can be gene edited using the CRISPR/Cas12J system to produce CAR-T-cells for specifically targeting antigen expressed on the surface of cancer cells.  






Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699